t c summary opinion united_states tax_court regina missouri petitioner v commissioner of internal revenue respondent docket no 20512-03s filed date regina missouri pro_se jason m kuratnick for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issue is whether petitioner is entitled to greater itemized_deductions than those allowed by respondent petitioner resided in philadelphia pennsylvania at the time she filed the petition background the facts may be summarized as follows petitioner is a detective with the city of philadelphia police department except for formal occasions she generally did not wear a uniform on her federal_income_tax return petitioner claimed a charitable_contribution_deduction of dollar_figure and a miscellaneous deduction before the application of sec_67 of dollar_figure respondent disallowed dollar_figure of the charitable_contribution_deduction and dollar_figure of the miscellaneous deduction the following amounts are in whole or in part in dispute uniform cost laundry work shoes equipment transportation_expenses dollar_figure big_number big_number of the miscellaneous deduction claimed respondent allowed dollar_figure the notice_of_deficiency does not indicate which items were allowed in whole or in part petitioner also claimed union dues dollar_figure and tax preparation fees dollar_figure respondent does not contest these items totaling dollar_figure the general question then is whether petitioner has established that she is entitled to miscellaneous deductions in an amount greater than the difference between the amount allowed dollar_figure and the amount conceded dollar_figure or dollar_figure petitioner has no receipts or other substantiation to support a charitable_contribution_deduction for any amount greater than that allowed by respondent petitioner maintained no log or diary with respect to the transportation_expenses and has no receipts or other records with respect to the disallowed miscellaneous deduction charitable_contribution_deduction discussion sec_170 allows a deduction for charitable_contributions if verified under regulations prescribed by the secretary under the regulations a taxpayer must maintain for each contribution either a cancelled check a receipt or other reliable records from the charitable_organization sec_1 170a- a income_tax regs petitioner has no such records substantiating charitable gifts in an amount larger than that allowed by respondent we sustain respondent’s determination with respect to this issue miscellaneous deduction petitioner claimed a deduction for clothing and related expenses and for_the_use_of her automobile sec_162 allows deductions for ordinary and necessary expenses paid in carrying on any trade_or_business petitioner is in the petitioner does not satisfy the requirements of sec_7491 trade_or_business of being an employee see 89_tc_310 while we recognize that employee business_expenses may be deductible a taxpayer still must establish that such alleged expenses were made and are expenses of being an employee see rule a in addition certain expenses including travel and automobile expenses must be substantiated by adequate_records establishing the amount of such expense the time and place of such travel or use of listed_property that includes automobiles and the business_purpose of such expense see sec_274 sec_280f petitioner has no records to substantiate the amount of any employee_business_expense greater than that allowed by respondent with respect to the deduction claimed for petitioner’s clothing a taxpayer may not deduct expenses for clothing even though used in the course of business if the clothing is suitable for general or personal wear kennedy v commissioner tcmemo_1970_58 affd 451_f2d_1023 3d cir petitioner concedes that the deductions claimed for clothing laundry etc fall into this category we sustain respondent’s determination with respect to the miscellaneous deduction reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
